DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments and arguments filed 3/24/2021.
Claims 1, 17-18, and 20 were amended.  Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed 3/24/2021 with respect to amendments in view of the rejection based on Whitmire have been fully considered but they are not persuasive.
With respect to the argument (page 6) that Whitmire fails to disclose vents opening in a radial direction, as Applicant has not defined which direction radial is (with respect to the housing? with respect to the airfoil?), this amendment is not considered to distinguish over Whitmire.  Regardless, Whitmire discloses equivalent vents that may be said to have a radial component (inlet 30 in Fig. 3).
With respect to the argument (page 6) that Whitmire fails to disclose “a mounting bracket coupled to the housing and configured to couple the ceiling fan adjacent to a ceiling” the examiner respectfully disagrees.  Whitmire discloses a mounting bracket 42 that per paragraph [0016] is configured to couple the fan “to an object or surface”.  Thus, it anticipates “configured to couple the ceiling fan adjacent to a ceiling”.  	It is further noted that “adjacent” departs no discernable structure to the claimed mounting bracket or fan structure.  Even considering Whitmire’s disclosure of a down rod suspended from a ceiling which may be attached to the disclosed bracket, could that mounting not appropriately be considered adjacent to the ceiling?  The word “adjacent” in no way establishes some sort of direct engagement of components.  If the fan of Whitmire were mounted to one side of the ceiling of an A-frame log cabin, would it be inappropriate to describe the configuration as being mounted adjacent to 
Applicant’s arguments with respect to claim(s) 17-20 have been considered but are moot because the new ground of rejection presented below in view of amendments (adjusting blinds).
In view of maintaining the rejection based on Whitmire and the new grounds against claims 17-20 in view of amendment this action is made final.
Note that amendment to claim 1 obviates anticipation based on Huggins of claims 9 and 10 as Huggins lacks each and every limitation required of the claims.  See Allowable Subject Matter below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Whitmire et al. in US Patent Application Publication 2019/0242391 (“Whitmire”).
Regarding claim 1, Whitmire discloses a bladeless ceiling fan defining a vertical direction, a radial direction, and a circumferential direction (these limitations are not considered to impart any structural limitation to the claim as Applicant has not defined what constitutes such directions, or made any reference to a particular relative structural position such that the reader has any idea which direction is which other than an arbitrary definition), the bladeless ceiling fan comprising: 	a housing 22 (see Fig. 1) configured to accommodate an electric motor 62 (Fig. 3; paragraph [0018]), the housing defining one or more vents 30 through which air enters an interior of the housing (Fig. 3; paragraph [0016]), the one or more vents open in the radial direction (initially, as Applicant has not specified what constitutes a radial direction, Whitmire may be said to read on this limitation as the claim language leaves open to the reader to assign the label of radial; attempting to appreciate the spirit of the Applicant’s amendment, direction is drawn to Fig. 3 of Whitmire which shows inlet 30 having a radial component relative to housing or fan rotational axis 24),	an airfoil defining an interior passage (the nozzle 26 of the fan has an airfoil shape as seen in Fig. 3 with an interior passage 40; note also the airfoil on the bottom of the fan in the embodiment of Fig. 6) in fluid communication with the interior of the housing (see Fig. 1 and 2; element 54 fluidly connects the airfoil shaped nozzle 26 and housing 22); and	a mounting bracket 42 coupled to the housing, the mounting bracket configured to couple the bladeless ceiling fan adjacent to a ceiling (bracket 42 is a mounting bracket and thus configured to couple the fan adjacent a ceiling).
Regarding claim 2, Whitmire discloses the bladeless ceiling fan of claim 1, wherein the airfoil 26 is spaced apart from the housing 22 along the vertical direction (axis 24 in Fig. 3; housing 22 has an axial 
Regarding claim 3, Whitmire discloses the bladeless ceiling fan of claim 1, further comprising: one or more conduits 54 extending from the housing to the airfoil such that air within the interior of the housing flows through the one or more conduits and into the interior passage (Fig. 2; paragraph [0017]; also see equivalent conduits 158 in the embodiment of Fig. 6 and paragraph [0030]).  
Regarding claim 4, Whitmire discloses the bladeless ceiling fan of claim 3, wherein: 	the one or more conduits comprises a plurality of conduits spaced apart from one another along the circumferential direction (elements 54 in Fig. 2, or elements 158 in Fig. 5 and 6), and each conduit of the plurality of conduits extends from the housing to the airfoil along both the radial direction and the vertical direction (Fig. 1 and 5-7 show conduits extending radially and axially/vertically).  
Regarding claim 5, Whitmire discloses the bladeless ceiling fan of claim 3, wherein: 	the one or more conduits extend between a first end and a second end, and a cross-sectional area of the first end is different than a cross-sectional area of the second end (see the cross-section figure 2 and conduits 54 having a varying shape from one flowpath end to another).  
Regarding claim 6,
Regarding claim 7, Whitmire discloses the bladeless ceiling fan of claim 6, wherein a cross-sectional area of the inlet is different than a cross-sectional area of the outlet (the outlet of either embodiment is differently shaped than the inlet, which is where the conduit feeds into the nozzle).  
Regarding claim 8, Whitmire discloses the bladeless ceiling fan of claim 6, wherein the housing comprises a bulkhead configured to divide the interior of the housing into a first region and a second region (this bulkhead could simply be part of the housing such as the wall surrounding the impeller in Fig. 6, or similarly the housing 22 part immediately around impeller 66 in Fig. 3; “first region” and “second region” are notably broad statements that do little to further limit claim beyond simply requiring some bulkhead structure).  
Regarding claim 13, Whitmire discloses the bladeless ceiling fan of claim 1, further comprising: a light source 75, 179.  
Regarding claim 14, Whitmire discloses the bladeless ceiling fan of claim 13, wherein the light source is mounted to a pressure side of the airfoil or a suction side of the airfoil (see light 179 in Fig. 6).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitmire alone.
Regarding claims 15 and 16, Whitmire as applied above is silent to the housing and the airfoil being integrally formed as a monolithic component or the housing, the airfoil, and the one or more conduits being integrally formed as a monolithic component.	The Court has held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F. 2d 965, 968, 144 USPQ 347,349 (CCPA 1965). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the airfoil and housing or airfoil, housing, and conduit structure of Whitmire a monolithic or integral or one-piece construction as merely a matter of obvious engineering choice, as held by the Court. See MPEP 2144.04.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitmire as applied above with respect to claim 1 in view of Huggins et al. in US Patent Application Publication 2019/0264700 (“Huggins”).
Regarding claims 11 and 12, Whitmire as applied above is silent to an image capture device or one or more sensors operable to sense an environmental parameter associated with a room or area in which the fan is mounted.	Huggins teaches an analogous ceiling fain.  Specifically, Huggins teaches that it is desirable to employ cameras on such fans because they can perform security monitoring operations and it is .
Claims 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huggins in view of Jung et al. in US Patent Application Publication 2016/0198296 (“Jung”).
Regarding claim 17, Huggins discloses a system for a bladeless ceiling fan 155 (Fig. 1C; paragraph [0028]) mounted in a room or area, the system comprising:	 an image capture device couplable to the bladeless ceiling fan, the image capture device operable to capture an image depicting at least a portion of the room or area when the image capture device is coupled to the bladeless ceiling fan (a camera; paragraph [0046]); and 	one or more computing devices 305 (Fig. 3) including one or more processors and one or more memory devices 310, the one or more memory devices storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (such as transmitting sound signals or images or instructions).	Huggins is silent to the operations comprising: commanding the system to adjust a position of one or more window blinds in the room or area.  
Regarding claim 19, Huggins as modified by Jung comprises the system of claim 17, further comprising: a microphone coupleable to the bladeless ceiling fan, the microphone operable to detect one or more audible sounds within the room or area when the microphone is coupled to the bladeless ceiling fan (paragraph [0046] of Huggins discloses coupling a security camera or baby monitor to the fan, each of which inherently have microphones).  
Regarding claim 20, Huggins as modified by Jung comprises the system of claim 19, further comprising: 	communicating the one or more images to a user device 110 (Huggins); and 	communicating the one or more audible sounds to the user device, wherein communicating the one or more images occurs contemporaneously with communicating the one or more audible sounds (Huggins paragraph [0029] discloses communication between a fan and user device and paragraph [0046] discloses both security cameras and baby monitors, which both inherently utilize images and audio; paragraph [0085] also discloses transmitting info from more than one sensor, so even if it was effectively argued that security cameras and baby monitors do not inherently use both images and .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huggins in view of Jung as applied above with respect to claim 17, further in view of Goran et al. in US Patent Application Publication 2016/0234595 (“Goran”).
Regarding claim 18, Huggins as modified by Jung comprises the system of claim 17, further comprising: one or more speakers operable to emit white noise while the bladeless ceiling fan is operating (Huggins paragraph [0047] discloses a speaker, as a speaker it is operable to emit white noise sound).  	Huggins is silent to the limitation of the white noise configured to reduce noise produced by operation of the bladeless ceiling fan.  	Goran teaches a network of devices analogous to that of Jung used to modify Huggins above (particularly including a fan within the network of devices; see fan 1210 in Fig. 12).  Specifically, Goran teaches that in such systems it is desirable to use sound output on devices within the network to emit white noise through speakers of the devices in the system so as to reduce background noise of the devices in operation, including a fan (paragraph [0155]-[0159]).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huggins in view of Jung further with the teaching of Goran of using speakers on devices within the network of devices to play white noise to reduce the perceived volume of devices (a fan) operating within the system.
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the art of record, either alone or in combination, is silent to each and every limitation required of claim 9 (and the intervening claims), particularly the bladeless ceiling fan of claim 8 wherein: the first region is configured to accommodate the electric motor; and the second region is configured to accommodate one or more computing devices.  Whitmire, applied above under 102, can be said to have the non-descript bulkhead of claim 8 (see the rejection above), but falls short of suggesting the particular bulkhead configuration required of claim 9.  While various engineering choices are obvious to one of ordinary skill, modification of Whitmire alone to arrive at the limitations of claim 9 would require impermissible hindsight.  Claim 10 depends on claim 9.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745